869 F.2d 594Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry T. SANDERS, Plaintiff-Appellant,v.UNITED STATES of America;  United States Court of Appealsfor the District of Columbia, Defendants-Appellees.
No. 88-2936.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 22, 1988.Decided:  Feb. 2, 1989.Rehearing and Rehearing In Banc Denied Feb. 23, 1989.

Henry T. Sanders, appellant pro se.
Thomas Francis O'Neil, III (Office of the U.S. Attorney), for appellees.
PER CURIAM:


1
Henry T. Sanders appeals the district court's order dismissing his complaint pursuant to 28 U.S.C. Sec. 1915(d) and its denial of his motions for reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.  Sanders v. United States, C/A No. H-88-2187 (D.Md. Aug. 4, 1988).  We also find that Sanders is entitled to none of the relief he requests in the numerous documents he has filed in this Court.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
DISMISSED.